Citation Nr: 0009541	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  96-24 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected residuals of 
arthroscopy of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to May 
1974, and from August 1978 to September 1979.

This appeal arises from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes the veteran canceled scheduled personal 
hearings at the RO in September 1996 and April 1997.  An 
April 1999 statement from the veteran's service 
representative indicates the veteran was contacted by mail on 
two occasions to clarify whether he wished to re-schedule his 
hearing, with no response.  Hence, the Board deems that the 
hearing request has been withdrawn.  Cf. 38 C.F.R. § 20.704 
(1999).


FINDING OF FACT

A right knee disability, to include arthritis, was not 
manifested during the veteran's active duty service or within 
one year of his discharge from service, nor is such a 
disability otherwise related to the veteran's military 
service, or to his service-connected left knee disability.


CONCLUSION OF LAW

The veteran's right knee disability was not incurred in or 
aggravated by his active duty service and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303,3.307, 3.309, 3.310(a) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

In July 1999 the RO sent the veteran a letter at his then 
address of record, to inform him the Board had remanded his 
claim for further development, and to request he provide the 
names, addresses, and dates of treatment for all health care 
providers who had treated his knee disabilities since May 
1996.  A review of the claims file reveals no response to 
this letter.  A September 1999 notation in the file reveals 
the veteran's service representative was contacted to 
determine the veteran's current address and/or telephone 
number.  Another September 1999 notation indicates the 
veteran's representative attempted to contact him on several 
occasions, that his telephone had been disconnected, and that 
he was not longer at the address of record.  A September 1999 
VA Form 70-3443, Address Information Request, indicates VA 
contacted the United States Post Office to determine the 
veteran's address, but was provided with only a prior 
address.  A February 2000 VA Form 21-0584 Deferred Rating 
Decision noted the above attempts to contact the veteran, and 
indicated the bank where the veteran's VA compensation check 
was deposited had been contacted to determine his address, 
and that the bank had not responded.  The Board notes the 
Board remand also required that the veteran be afforded a VA 
orthopedic examination.  As the RO was unable to contact the 
veteran, that development was not accomplished.

As the Court of Appeals for Veterans Claims (Court) has held, 
"it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262,265 (1993).  The Board 
notes that it is well established that the duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Insofar as the veteran has not notified VA of 
any address change, the Board is of the opinion that no 
further assistance in this regard is required on the part of 
VA.  Also, in light of the veteran's failure to cooperate 
with the Board's efforts to assist him by scheduling a VA 
orthopedic examination, the claim must be adjudicated on the 
evidence now of record.

Initially, the Board notes the veteran filed a VA Form 21-
4138 statement to initiate his claim.  The statement is not 
clear as to whether the veteran was requesting direct or 
secondary service connection for his right knee disability.  
During his August 1995 VA orthopedic examination, as noted 
below, the veteran reported injuring both knees during basic 
training in 1973.  It appears the RO adjudicated both claims; 
thus, the Board will also so adjudicate.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).  There must be evidence that the disability claimed 
is proximately due to or the result of the veteran's service-
connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a); Wallin v. West, 11 Vet. App. 509, 512 (1998).


The veteran's service medical records contain no evidence of 
any complaints of, or treatment for, any right knee disorder.  
His March 1974, August 1978, and July 1979 physical 
examination reports indicate that, upon clinical evaluation, 
his right knee was found to be normal.

No medical evidence of any right knee complaints appears of 
record until a June 1995 private medical report, some 16 
years after the veteran's discharge from active duty service, 
which indicates that he injured his right knee earlier that 
month.  A February 1996 VA vocational rehabilitation report 
indicates the veteran reported working for the U.S. Post 
Office for 17 years, and continued to work there.  A June 
1995 private MRI (magnetic resonance imaging) report 
indicates the veteran injured his right knee that month.  
There is no opinion in that report, or in any subsequent VA 
or private medical treatment report of record, that indicates 
that any right knee injury or disability was either incurred 
in or aggravated by the veteran's active duty service, or was 
caused by his service-connected left knee disability.

During an August 1995 VA orthopedic examination the veteran 
reported receiving injuries to both knees during basic 
training in 1973, while running.  He also reported that his 
left knee disability had caused him to place more weight on 
his right knee.  He reported working as a machine clerk for 
the Post Office.  A physical examination was conducted, and 
X-rays were obtained.  The impression was that the veteran 
was recovering from right knee arthroscopy, that it was 
unclear whether his left knee had contributed to his right 
knee pathology, and that it was possible that he was using 
his right knee somewhat more to compensate for his left knee 
pain, which had become chronic over the previous twenty 
years.

During his September 1996 VA orthopedic examination the 
veteran did not report injuring his right knee in service, as 
he had during his August 1995 VA orthopedic examination.  
After a physical examination, but prior to receipt of current 
X-ray reports, the examiner indicated that, since he did not 
have the current and prior X-ray and MRI reports, nor the 
claims file, it was very difficult to supply an etiology 
opinion.

During an October 1996 VA orthopedic examination the veteran 
again did not report injuring his right knee in service.  He 
reported that his right knee problem came on "over the last 
few years."  He reported then working as a security guard.  
Subsequent to a physical examination with X-rays and after 
reviewing the claims file, the examiner stated his impression 
that, in his opinion, the right knee problem was not related 
to the left knee problem, and was not "service connected."

An August 1997 letter from the veteran's representative to 
the veteran notes that the representative had "contacted 
your doctor, as we had discussed, and he would not provide 
any opinion regarding the VA appeal issue."

As the veteran failed to keep the RO apprised of his current 
address or telephone number, as noted above, all attempts to 
contact him to obtain current treatment records and to 
schedule him for a VA orthopedic examination have been 
unsuccessful.  Thus, any additional information or opinion as 
to the relationship between the veteran's right knee 
disability and his service-connected left knee disability, or 
between his right knee disability and his active duty 
service, that might be available cannot be obtained, and his 
claim must be adjudicated based upon the evidence now of 
record.

Hence, the only medical evidence of record which is favorable 
to the veteran's claim is the opinion contained in the August 
1995 VA orthopedic examination report, which indicates that 
it was unclear whether his left knee had contributed to his 
right knee pathology, and that it was possible that he was 
using his right knee somewhat more to compensate for his left 
knee pain.  This statement, at best, however, is speculative 
and inconclusive.  Service connection may not be predicated 
on a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; see Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether 
there is a causal relationship between emotional stress 
associated with service connected post-traumatic stress 
disorder and the later development of hypertension 

is "non-evidence"); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).

There is no medical evidence of record which relates the 
veteran's right knee disability to his active duty service, 
and, as noted above, the only medical opinion even remotely 
favorable to the issue of secondary service connection is 
speculative and inconclusive.  Thus, the only opinion of 
record which unequivocally contends that his service-
connected left knee disability was the proximate cause of his 
right knee disability are the veteran's own statements during 
the course of his claim.  The relationship of the veteran's 
service-connected disability and a non-service connected 
disability, however, is not susceptible to informed lay 
observation, and thus, for there to be credible evidence of 
such a relationship, medical evidence is required.  See, 
e.g., Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995) (requiring medical 
evidence showing relationship between fall due to service-
connected left ankle disability and claimed secondary service 
connection for back condition); Proscelle, 2 Vet. App. at 633 
(requiring medical evidence showing relationship between 
service-connected maxillary fracture and claimed secondary 
service connection for psychiatric disorder).

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for a right knee 
disability, either on a direct or secondary basis.  Moreover, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).



ORDER

Service connection for a right knee disability, to include as 
secondary to service-connected residuals of arthroscopy of 
the left knee, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

